  332 NLRB No. 170 1 NOTICE:  This opinion is subject to formal revision before publication in the bound volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.  20570, of any typographical or other formal errors so that corrections can be included in the bound volumes. Re:  Beverly Health and Rehabilitation Services, Inc., and its wholly-owned subsidiary Beverly Enter-prises-Alabama, Inc., d/b/a Tyson Health and Rehab Center.  Case 15ŒCAŒ1426 (328 NLRB No. 145, July 23, 1999)  Beverly Health and Rehabilitation Services, Inc., and its wholly-owned subsidiary Beverly Enter-prises-Mississippi, Inc., d/b/a Beverly Health Care-Centreville.  Case 15ŒCAŒ14297 (328 NLRB No. 122, June 30, 1999) December 8, 2000 ORDER The Joint Motions of Respondent and Charging Party to Vacate the Board Decisions in the above-captioned cases are granted.  The requests are based on a non-Board agreement that resolves numerous unfair labor practice charges.  Additionally, the Respondent and Charging Party agree that the execution of collective-bargaining agreements by the parties effectively reme-dies Respondent™s failure to provide information as found by the Board in the captioned cases.  The objec-tions raised by the General Counsel in the context of the circumstances of these matters are insufficient to warrant denial of the Joint Motion.  Accordingly, the captioned Board Decisions and Orders are vacated.  By direction of the Board: Dated, Washington, D.C.  December 8, 2000    Richard D. Hardick, Associate Executive Secretary  